Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
ALLOWANCE
Examiner's Amendment/Interview Summary
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview to attorney of record, John Jansky on 05/13/2020 and agreed to accept the changes. 

The following amendments applied to the claims filed on 02/17/2021:
Claim 14, last line, after the term “tooth” insert ---, wherein the first anatomic feature of the matrix allows the matrix to be self-stabilizing and hands free for the anterior tooth; and the matrix does not require a matrix stabilizer to conform the matrix to the tooth---
Claim 17: cancelled. 
Claim 18, last line, after the term “tooth” insert ---, wherein the first anatomic feature of the matrix allows the matrix to be self-stabilizing and hands free for the anterior tooth; and the matrix does not require a matrix stabilizer to conform the matrix to the tooth---
Claim 20: cancelled. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-9, 11-13, 14-16, 18-19, 22 are allowed. The art of record does not teach or render obvious a dental matrix comprising a non-flat sectional strip including at least one a first anatomic feature dimensioned for a surface of an anterior tooth, the first anatomic feature being a portion of an inner surface of the matrix that conforms to the shape of an outer surface of a region of the anterior tooth to be restored, wherein the matrix is configured to conform to a facial surface of the anterior tooth, and wherein the matrix includes a second anatomical feature that is a root-crown interface with a concavity as viewed in a side view of the anterior tooth when the matrix is positioned on the anterior tooth, and wherein the first anatomic feature of the matrix allows the matrix to be self-stabilizing, such that there is no requirement for a matrix stabilizer to conform the matrix to the tooth and in combination with limitations set forth in the claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOGESH P PATEL/Primary Examiner, Art Unit 3772